PER CURIAM.
Because, as a matter of law, the only occurrence of record during the year prior to dismissal, that is, the filing of a notice of appearance by counsel for defendant, does not constitute record activity sufficient to avoid the effect of Florida Rule of Civil Procedure 1.420(e), Nesbitt v. Cmty. Health of S. Dade, Inc., 566 So.2d 1 (Fla. 3d DCA 1989); Nat’l Enters., Inc. v. Foodtech Hialeah, Inc., 777 So.2d 1191 (Fla. 3d DCA 2001)(rehearing en banc); Moransais v. Jordan, 870 So.2d 177 (Fla. 2d DCA 2004), the order of dismissal is affirmed.